FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         April 18, 2017
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
WILLIAM P. ZANDER,

      Plaintiff - Appellant,

v.                                                         No. 16-3018
                                              (D.C. No. 5:13-CV-04016-KHV-GLR)
KNIGHT TRANSPORTATION, INC.;                                (D. Kan.)
GLEN PALMER, JASON JONES,
SHAWN BELL, KEVIN PREWITT,
MICHAEL HITCHCOCK, DAVID
SHOBE, individually and as employees of
Knight Transportation, Inc.,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, McKAY, and O’BRIEN, Circuit Judges.
                 _________________________________

      William P. Zander has filed this frivolous pro se appeal challenging the district

court’s dismissal of his employment action and imposition of $1,000.00 in attorney’s

fees as a sanction for his noncompliance with discovery orders. The original

discovery deadline was November 22, 2013, but via misconduct and dilatory tactics,


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Mr. Zander delayed the date of his deposition until May 27, 2015. On that date, he

still failed to appear, despite multiple judicial directives to submit to a deposition, a

previous sanction of $500.00, and repeated warnings that noncompliance with

discovery could result in dismissal. Consequently, a magistrate judge issued a report

evaluating the Ehrenhaus factors1 and recommending the case be dismissed with

prejudice and attorney’s fees of $1,000.00 be imposed for Mr. Zander’s

noncompliance. See Fed. R. Civ. P. 37(b)(2)(A)(v), (d)(3). On de novo review, the

district court entered an order adopting the recommendation in its entirety.

       Mr. Zander has now filed an incomprehensible brief on appeal, which is

attached to this order and judgment. He indicates “the courts rigged everything,” and

his “printer broke so [he] know[s] the corruption of the court.” Aplt. Br. at 1. He

also says someone perpetrated a fraud on the court, and he concludes with vague

political and race-based remarks. We afford these pro se comments a liberal

construction, but Mr. Zander has forfeited appellate review by failing to articulate

any coherent argument supported by adequate legal authority. See Garrett v. Selby

Connor Maddux & Janer, 425 F.3d 836, 840-41 (10th Cir. 2005); see also Bronson v.

Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007) (“[W]e routinely have declined to

consider arguments that are not raised, or are inadequately presented, in an




       1
           See Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992).
                                             2
appellant’s opening brief.”). Therefore, the district court’s judgment is affirmed.

                                               Entered for the Court


                                               Terrence L. O’Brien
                                               Circuit Judge




                                           3
Appellate Case: 16-3018   Document: 01019594891   Date Filed: 03/30/2016   Page: 1
Appellate Case: 16-3018   Document: 01019594891   Date Filed: 03/30/2016   Page: 2
Appellate Case: 16-3018   Document: 01019594891   Date Filed: 03/30/2016   Page: 3
Appellate Case: 16-3018   Document: 01019594891   Date Filed: 03/30/2016   Page: 4
Appellate Case: 16-3018   Document: 01019594891   Date Filed: 03/30/2016   Page: 5
Appellate Case: 16-3018   Document: 01019594891   Date Filed: 03/30/2016   Page: 6
Appellate Case: 16-3018   Document: 01019594891   Date Filed: 03/30/2016   Page: 7
Appellate Case: 16-3018   Document: 01019594891   Date Filed: 03/30/2016   Page: 8
Appellate Case: 16-3018   Document: 01019594891   Date Filed: 03/30/2016   Page: 9